         Case
AO 245B (Rev.     3:21-cr-00215-RBM
              02/08/2019)                            Document
                          Judgment in a Criminal Petty Case (Modified)55   Filed 03/19/21 PageID.181 Page 1 of 1                            Page 1 of 1



                                       UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                        V.                                          (For Offenses Committed On or After November I, 1987)


                         Edgar Castellanos                                          Case Number: 3:21-cr-215

                                                                                    Chelsea A. Estes
                                                                                    Defendant's Attar,


REGISTRATION NO. 24029509
                                                                                                                FILED
THE DEFENDANT:                                                                                                    MAR 19 2021
 IZI pleaded guilty to count(s) 1 of Superseding Information
                                                                                                            CLERK. U.b OISTRIC'
 D was found guilty to count( s)                                                                            THFFIN DISTRICT OF G
      after a plea of not guilty.                                              I BY        -
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                       Nature of Offense                                                              Count Number(s}
8:1325; 18:2                          Illegal Entry; Aiding and Abetting (Misdemeanor)                               1

•    The defendant has been found not guilty on count( s)
                                                                            -------------------
 IZI Count(s) 1-3 oflnformation                                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              •        TIME SERVED                            IZI            180                             days

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Friday, March 19, 2021
                                                                           Date of Imposition of Sentence


Received               ~--
             ~~,----~......-~--
             D!JSM                I     . t   !   i ;                      ~~~GRO
                                                                           UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                3:21-cr-215
